Per Curiam.
The intent of the donor was, to give the estate jointly to his daughter and her husband, in special'tail; but there are no words to limit a trust for the separate use of the daughter: on the contrary, the husband is expressly authorized to hold for their joint benefit. The object was doubtless to provide for the daughter and her issue; but there are no words restrictive of marital rights. The clause restrictive of the husband’s rights to sell, has respect to voluntary alienation, and not to alienation by process of law. If more was intended, all that can be said is, that the donor was unfortunate in his choice of a scrivener; but that is not a cause to violate *183rules of construction, in order to give effect to what is, at best, but obscurely intimated. The coverture continuing, therefore, the husband’s freehold in the whole, was a legitimate subject of execution.
Judgment affirmed.